DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 stand rejected under Section 112(a) for lack of enablement.  Claims 1-20 stand rejected under Section 112(b) for indefiniteness.  Claim 8 stands rejected under Section 112(d).  Claims 5-11, 14, 17, 18, and 20 stand objected to for informalities.  The drawings stand objected to.  
Applicants amended claims 1, 5, 9, 14, 17, 18, and 20 and canceled claim 8.  Applicants also provided replacement drawings.  Applicants filed an IDS.  Applicants argue that the application is in condition for allowance.
Turning first to the IDS:  The IDS has been considered.  The undersigned discussed the references used in the CNIPO Office Action, and the office action’s reasoning, in the previous USPTO Office Action.  
Next, the drawings: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection is withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.

Section 112(b) rejections: Applicants’ amendment to claim 1 attempts to address the Section 112(b) rejection, but introduces a further basis for a Section 112(b) rejection, as noted below.  That said, the amendments to claim 1 are accepted and entered.  The amendment to claim 14 addresses the previously noted Section 112(b) rejection and is accepted and entered.  No new matter has been added.  The Section 112(b) rejection of claim 14 is withdrawn.
Section 112(a) rejections: Applicants’ amendments address the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The Section 112(a) rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  As noted in the previous office action, the Office will wait until applicants provide amendments to address the Section 112(b) rejections before indicating allowable subject matter.
Note: Applicants are advised to consider filing an After Final to address the Section 112(b) rejection, and/or to request an interview with the undersigned to review proposed claim language that would place the application in condition for allowance.  This approach may avoid the expense of a Request for Continued Examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim defines “pixel definition layers disposed on a substrate”, and then states that “each of the pixel definition layers comprises a first definition layer disposed directly on the base substrate, […] and the first definition layer comprises an expansion layer […], wherein the pixel definition layers are one stack of pixel definition layers.” (emphasis added).  This language is confusing because the language “each of the pixel definition layers” suggests that there are multiple pixel definition layers that have the first definition layer and the expansion layer.  The newly added claim language suggests that the pixel definition layers are instead one stack of pixel definition layers instead of individual pixel definition layers.  Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 2-7 and 9-20 are rejected for depending from rejected base claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Victoria K. Hall/Primary Examiner, Art Unit 2897